                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DYLAN ERIC LANDERS,

                  Plaintiff,                             8:17CV371

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
SCOTT FRAKES, DIANE SABATKA-
RINE, J. BEATY, Research
Representative; C. CONNELLY,
Intelligence Representative; M.
ROTHWELL, Classification
Representative; and S. BRYANT, PsyD,
Mental Health Representative;

                  Defendants.

       This matter is before the court on Defendants’ Motion to Seal Exhibits.
(Filing No. 60.) Defendants ask this court to enter an order pursuant to NECivR
7.5(a)(i) sealing what will be marked and offered as Exhibits 4 and 5 of the Index
of Evidence in support of Defendants’ to-be-filed Motion for Summary Judgment
because the documents contain confidential and sensitive information. Upon
consideration,

      IT IS ORDERED that Defendants’ Motion to Seal Exhibits (filing no. 60) is
granted.

      Dated this 5th day of November, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
